IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jeremy Askin, Carla Berdnik, Andrea               :
Brown, Victoria Burgess, Amy Carricato,           :
Nick Centofanti, Marco Corona, Darlene            :
Corris, Amy Davies, Chris Dedes,                  :
Elizabeth Delawder, Michael Dobies,               :
Michael Dreger, Brandon George, Lori              :
Goldstein, Scott Gralewski, Deborah               :
Hollis, Molly Humphreys, Maisha Johnson,          :
Matthew May, Cara McKenna, Joseph                 :
Michalski, Tammy Miles Brown, Joan                :
Murphy, Leslie Perkins, Anthony Pipkin,           :
Marlo Robinson, Richard Slebonick,                :
Jeffrey Spadafore, Shawn Stromberg,               :
Julie Swiderski, Heidi Tomasko, Steven            :
Travanti, Stephanie Turnbull, Anthony             :
Varlotta and Carlton Watson,                      :
                                                  :
                                      Petitioners :
                                                  :
                    v.                            : No. 1047 C.D. 2020
                                                  : Argued: October 18, 2021
School District of Pittsburgh (Department         :
of Education),                                    :
                                                  :
                                      Respondent :



BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                   FILED: November 19, 2021

            Jeremy Askin and 35 other tenured Assistant Principals (collectively,
Assistant Principals) employed by the School District of Pittsburgh (District)
petition for review of the order of the Secretary of Education (Secretary) concluding
that the Assistant Principals have not been demoted under Section 1151 of the Public
School Code of 1949 (School Code),1 and affirming the decision of the District’s
School Board (Board) that the Assistant Principals were not demoted under Section
1151 of the School Code.2 We affirm.
                 The stipulated facts may be summarized as follows. On January 1,
2018, all of the eligible Assistant Principals moved up one step in the salary schedule
that was in effect at that time. Eligibility was based on their receipt of a satisfactory
rating in the prior year, or if their date of hire was prior to July 1, 2017. Reproduced
Record (R.R.) at 14a.
                 On March 1, 2018, the Board approved a new five-step compensation
plan3 for any Assistant Principals hired or promoted after April 1, 2018; all Assistant

       1
         Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §11-1151. Section 1151 states, in
relevant part:

                 The salary of any . . . professional employe in any school district may
                 be increased at any time during the term for which such person is
                 employed, whenever the board of school directors of the district
                 deems it necessary or advisable to do so, but there shall be no
                 demotion of any professional employe either in salary or in type of
                 position, except as otherwise provided in this act, without the consent
                 of the employe, or, if such consent is not received, then such
                 demotion shall be subject to the right to a hearing before the board of
                 school directors and an appeal in the same manner as hereinbefore
                 provided in the case of the dismissal of a professional employe.

In turn, Section 1101 of the School Code provides, in pertinent part, that “[t]he term ‘professional
employe’ shall include . . . assistant principals. . . .” 24 P.S. §11-1101 (emphasis in original).

       2
         The Assistant Principals also asserted to the Secretary that they were denied due process
of law, but the Secretary’s disposition of that claim is not at issue in this appeal.

       3
           Section 1164(a) and (c) through (e) of the School Code states, in relevant part:
(Footnote continued on next page…)
                                                   2
              (a) As used in this section, the following words will have the
              following meanings:

              “Administrative compensation” shall mean administrator salaries
              and fringe benefits and shall include any board decision that directly
              affects administrator compensation such as administrative
              evaluation and early retirement programs.

              “School administrator” shall mean any employe of the school
              entity below the rank of district superintendent, executive director,
              director of career and technical school, assistant district
              superintendent or assistant executive director . . . .

              “School employer” shall mean a board of school directors . . . .

                                                  ***

              (c) School employers, upon the written request of a majority of the
              school administrators in the district, shall be required to meet and
              discuss in good faith with the school administrators on administrator
              compensation prior to adoption of the compensation plan.

              (d) School employers shall be required to adopt written
              administrator compensation plans which shall apply to all eligible
              school administrators, as provided in this section, and which shall
              continue in effect until a time specified in the compensation plan,
              but in no event for less than one school year.

              (e) An administrator compensation plan adopted pursuant to this
              section shall include, but not be limited to, the following items:

              (1) A description of the program determining administrative
              salaries.

              (2) Salary amounts or a salary schedule.

              (3) A listing of fringe benefits.

Added by the Act of June 29, 1984, P.L. 438, 24 P.S. §11-1164(a), (c)-(e).
                                                   3
Principals hired or promoted prior to April 1, 2018, remained on the old salary
schedule. The former salary schedule has 10 steps ranging from $102,087.00
annually at Step 1 to $108,387.00 annually at Step 10, and the new salary schedule
has 5 steps ranging from $96,760.00 annually at Step 1 to $99,312.00 at Step 5. The
salary of the Assistant Principals on the old salary schedule was frozen as of April
1, 2018. R.R. at 14a-15a.
             On March 21, 2018, the Board also changed the Assistant Principals’
work year, moving them from the 10-month teacher work year of 208 days to the
12-month principal work year of 250 days. However, the Board also provided the
Assistant Principals with 25 annual vacation days in addition to the District’s
holidays. Additionally, although the Assistant Principals were previously eligible
for compensation for summer work or other additional work prior to moving to a
250-day work year, under the new salary schedule, they were no longer eligible to
receive compensation for summer work or other additional work. Further, an
Assistant Principal temporarily promoted to an acting principal would receive either
$250.00 a month, or the difference between his or her current salary and the starting
salary for a principal, whichever is higher. R.R. at 15a.
             Finally, the date of hire continues to determine when the Assistant
Principal is eligible for his or her first salary step. Those hired from January 1
through June 30 of each year are eligible for a salary step the following January 1.
Those hired from July 1 to December 31 each year are eligible for a salary step the
second following January 1. On December 19, 2018, the Board approved a 2%
retroactive annual salary increase for all Assistant Principals, regardless of their date
of hire or salary schedule. R.R. at 15a-16a. The Assistant Principals appealed the
new pay plan to the Board.


                                           4
                On August 20, 2019, a hearing was conducted before the Board’s
Solicitor and Hearing Officer.4 See Askin Certified Record (A.C.R.) at 063-079.
Ultimately, the Board’s Hearing Officer determined that the Assistant Principals did
not suffer a “salary demotion” under Section 1151 of the School Code and, on
November 20, 2019, the Board unanimously voted to adopt a resolution accepting
the Hearing Officer’s Adjudication. Id. at 009.
                On December 4, 2019, the Assistant Principals appealed the Board’s
decision to the Secretary pursuant to Section 1131 of the School Code.5 On March

       4
        The parties agreed to bifurcate the hearing of this matter. R.R. at 13a The first hearing
was held to determine whether a demotion occurred under Section 1151 and if it was found that a
demotion did, in fact, occur, a second hearing would be conducted to determine whether the
demotion was proper. Id.

       5
           24 P.S. §11-1131. Section 1131 provides, in relevant part:

                In case the professional employe concerned considers himself or
                herself aggrieved by the action of the [Board], an appeal by petition,
                setting forth the grounds for such appeal, may be taken to the
                [Secretary]. . . .

                The [Secretary] shall fix a day and time for hearing . . . .

                The [Secretary] shall review the official transcript of the record of
                the hearing before the [B]oard, and may hear and consider such
                additional testimony as he may deem advisable to enable him to
                make a proper order. . . .

                After hearing and argument and reviewing all the testimony filed or
                taken before him, the [Secretary] shall enter such order, either
                affirming or reversing the action of the [Board], as to him appears
                just and proper.

As the Pennsylvania Supreme Court has stated: “We hold that in an appeal by an aggrieved
professional employee under Section 1131 of the School Code, the Secretary is vested with the
authority to conduct de novo review whether he takes additional testimony or merely reviews the
(Footnote continued on next page…)
                                                   5
3, 2020, the Secretary’s Hearing Officer conducted a hearing for the reception of
evidence and argument of the parties. R.R. at 97a-136a. At the hearing, the
Assistant Principals asserted that they were demoted based on the Board’s decision
by increasing the number of their workdays from 208 per year to 250 per year,
thereby eliminating their ability to perform summer or additional work, by freezing
their salaries at the current level, and by reducing their per diem rate of pay both
currently and into the future due to decreased severance pay for unused sick and
vacation days. Id. at 113a-115a, 117a-118a. The Assistant Principals also asserted
that the District’s indefinite salary freeze violates Sections 1142(a)6 and 1149 of the
School Code,7 which requires the District to provide minimum salaries for the school
year and incremental increases for each school year thereafter. Id. at 114a, 118a-
120a.

official record of the proceedings before the board.” Belasco v. Board of Public Education of the
School District of Pittsburgh, 510 A.2d 337, 343 (Pa. 1986).

        6
            24 P.S. §11-1142(a). Section 1142(a) states, in pertinent part:

                  (a) Except as hereinafter otherwise provided, all school districts . . .
                  shall pay all . . . principals in the public schools of the district the
                  minimum salaries and increments for the school year 1968-1969 and
                  each school year thereafter, as provided in the following tabulation
                  in accordance with the column in which the professional employe is
                  grouped and the step which the professional employe has attained
                  by years of experience within the school district each step after step
                  1 constituting one year of service. When a school district, by
                  agreement, places a professional employe on a step in the salary
                  scale, each step thereafter shall constitute one year of service. When
                  a district adopts a salary scale in excess of the mandated scale, it
                  shall not be deemed to have altered or increased the step which the
                  employe has gained through years of service.

        7
         24 P.S. §11-1149. Section 1149 provides, in relevant part: “The increments herein
provided for are applicable only where the beneficiaries thereof remain in the service of the same
school district.”
                                                     6
                On September 29, 2020, the Secretary issued an Opinion and Order
disposing of the Assistant Principals’ appeal. See Brief for Petitioners, Appendix A
(Secretary’s Opinion) at 1-15. With respect to the purported violation of Section
1151 of the School Code, the Secretary determined:

                       In Ahern v. Chester-Upland School District, 582
                A.2d 741 (Pa. Cmwlth. 1990), the Commonwealth Court
                affirmed the Secretary and held that an increase in the
                number of workdays [that] school administrators were
                required to work could not be a demotion under Section
                1151 of the School Code, [] even when such a change
                reduced [the] administrators’ per diem or hourly wages
                because [the] administrators’ salaries must be calculated
                on an annual, not per diem, basis. The Court agreed with
                the Secretary’s reasoning that traditionally, professional
                employees, including administrators, have been paid on an
                annual basis and that administrators “are required to
                successfully organize and manage certain projects
                throughout the year. These requirements must be met,
                whether it takes the administrator eight hours per day or
                twelve hours per day, and regardless of the amount of
                leave that may be taken by the administrator.” Ahern, 582
                A.2d at 743. The Secretary concluded that because the
                administrators did not suffer a reduction in annual salary,
                they were not demoted under the School Code. Id.

                       The Court agreed with the Secretary’s analysis and,
                additionally concluded that it was supported by other
                sections of the School Code. The Court noted that Section
                1142 sets minimum salaries for teachers and
                administrators, which are based upon the entire school
                year and not on a per diem basis. 24 P.S. §11-1142(a)[;
                Ahern]. The Court also noted that the form contract for
                professional employees provided in [S]ection 1121[8]

      8
          24 P.S. §11-1121. The form contract provided in Section 1121(c) states, in pertinent part:

                “IT IS AGREED by and between .......... Professional Employe, and
                the [Board] of the [District], that said professional employe shall,
(Footnote continued on next page…)
                                                 7
              states that professional employees are employed for
              annual compensation. 24 P.S. §11-1121[;] Ahern, 582
              A.2d at 744.

                     The Court concluded, based upon the above-
              referenced School Code sections that the term “salary” as
              used in Section 1151 means “annual salary,” and that the
              School Code does not support a per diem rate calculation.
              [Ahern]. Because it was undisputed in Ahern that the
              administrators’ annual salaries increased following the
              implementation of the plan, as they do here, the Court held
              that the administrators did not suffer a demotion as defined
              in Section 1151 of the School Code. As a result, the
              Secretary finds not credible the testimony of Dr.
              Crenshaw[9] that [the Assistant Principals] have suffered
              from a reduction in their annual salary.

              under the authority of the said [B]oard and its successors, and
              subject to the supervision and authority of the properly authorized
              superintendent of schools or supervising principal, serve as a
              professional employe in the said [District] for a term of ... months,
              for an annual compensation of $.........., payable monthly or semi-
              monthly during the school term or year. . . .

              “This contract is subject to the provisions of the ‘[School Code] and
              the amendments thereto.

              “AND IT IS FURTHER AGREED by the parties hereto that none
              of the provisions of this act may be waived either orally or in
              writing, and that this contract shall continue in force year after year,
              with the right of the [Board] to increase the compensation over the
              compensation herein stated, from time to time, as may be provided
              under the provisions and proper operation of the established salary
              schedule, if any, for the [District], subject to the provisions of law,
              . . . unless terminated by the professional employe by written
              resignation . . . or by the [Board] by official written notice presented
              to the professional employe . . . .

24 P.S. §11-1121(c).

       9
          Dr. Crenshaw appeared at the hearing before the Board’s Hearing Officer and briefly
testified regarding the compensation payments that have been made to the Assistant Principals
(Footnote continued on next page…)
                                                 8
                                            ***

                      [The Assistant Principals] also argue that they have
              accumulated unused sick and vacation days and that if at
              the time of their separation, they are paid their severance
              in that they still retain those days, they will be less valuable
              due to the decrease in their per diem pay rate. However, I
              conclude that there is no guarantee that at the time of
              severance [that the Assistant Principals] will still retain
              those unused sick and vacation days as [they] may use
              them prior to [their] severance. As [the Assistant
              Principals] are paid an annual salary, I conclude that [the
              Assistant Principals] unused sick and vacation days retain
              the same value. [The Assistant Principals] have not lost
              any compensation.
Secretary’s Opinion at 11-12, 13.
              Finally, with respect to the purported violation of Sections 1142 and
1149 of the School Code, the Secretary determined:

                     The issue [that the Assistant Principals] raise that a
              “salary freeze” violates Section 1142 of the School Code
              [] was addressed and decided in Commonwealth
              Association of School Administrators v. Board of
              Education of the School District of Philadelphia, 740 A.2d
              1225 (Pa. Cmwlth. 1999). In that case, the administrators
              for the School District of Philadelphia argued that the
              provisions of their collective bargaining agreement
              abolishing annual salary increases violated Section 1142.
              The Commonwealth Court held that once the statutory
              minimums have been met, Section 1142 has been satisfied
              and other means may be used to determine increases in
              salary, including an award that eliminates step increments
              and instead provides for a pay for performance plan. As
              the statutory minimums have been met here, the Secretary
              concludes that an elimination of step increments, standing
              alone, does not violate Section 1142 of the School Code.



under the compensation plan in effect at that time, and the impact of the proposed compensation
plan that had not taken effect at the time of testimony. See A.C.R. at 69.
                                              9
                     Moreover, [the Assistant Principals] received a two
               percent raise in January 2018, as well as 25 additional
               vacation days. Fringe benefits are statutorily regarded as
               part of the administrative compensation pursuant to
               Section 1164 of the School Code. Because [the Assistant
               Principals] received a two percent pay raise and 25
               vacation days, I find the [Board’s] testimony credible that
               [the Assistant Principals were] not subject to a salary
               freeze.
Secretary’s Opinion at 12-13. Accordingly, the Secretary issued an order stating that
the Assistant Principals have not been demoted, and affirmed the Board’s decision,
id. at 15, and the Assistant Principals filed the instant appeal of the Secretary’s
order.10
               On appeal, the Assistant Principals argue that the Secretary erred in
determining that they were not demoted in violation of Section 1151 of the School
Code because: (1) the increase in number of days while freezing their salaries results
in a loss of earnings per day; (2) the elimination of summer and additional work
reduces their annual compensation; and (3) the value of their previously accrued sick
and vacation days have been reduced based on the per diem salary reduction.
Additionally, the Assistant Principals assert that the Secretary erred in determining
that the salary freeze does not violate Sections 1142 and 1149 of the School Code,
which provide for additional compensation for each year of service by a professional
employee.
               With respect to the Assistant Principals’ first allegation of error, we
have explained:

       10
          In cases involving the demotion of a professional employee, our scope of review is
limited to determining whether: (1) the employee’s constitutional rights were violated; (2) the
Secretary committed any errors of law; and (3) all necessary findings of fact are supported by
substantial evidence. Brown v. School District of Cheltenham Township, 417 A.2d 1337, 1338
(Pa. Cmwlth. 1980). The Secretary is the ultimate fact-finder if he makes findings of fact. Belasco,
510 A.2d at 343.
                                                10
                   A demotion within the meaning of Section 1151 of
             the [School] Code requires either a reduction in salary or
             a change in the type of position. Horton v. Jefferson
             County-Dubois Area Vocational Technical School, [545
             A.2d 998, 999 (Pa. Cmwlth. 1988)]. The [professional]
             employee has the burden of proving that he suffered a
             demotion. Jefferson County-Dubois Area Vocational
             Technical School v. Horton, [413 A.2d 36, 38 (Pa.
             Cmwlth. 1980)].
Ahern, 582 A.2d at 743 (footnote omitted).
             In Ahern, as in this case, the school district approved a compensation
plan in which the professional employees would receive annual salary increases, but
would work a 12-month year rather than a 10-month year. Id. at 742. As in this
case, in Ahern the professional employees “argue[d] that because the number of
workdays was increased, they would be paid less per day under the [p]lan than under
prior plans, despite an increase in annual salary,” and “that this lower per diem rate
constituted a demotion.” Id. at 743 (footnote omitted). Further, as in this case, in
Ahern, “[t]he Secretary held that [the professional employees’] salaries must be
calculated on an annual basis and should not be calculated on a per diem basis,” and
“concluded that because [the professional employees] did not suffer a reduction in
annual salary they were not demoted under the [School] Code.” Id. Ultimately, this
Court specifically stated that “[f]rom these [School] Code sections, we conclude that
‘salary’ as used in [S]ection 1151 means annual salary and that the language of the
section does not support a per diem rate calculation,” and that “[b]ecause it is
undisputed that [the professional employees’] annual salaries increased following
the implementation of the [p]lan, we hold that [the professional employees] did not
suffer a demotion as defined in [S]ection 1151 of the [School] Code.” Id. at 744.
             In this case, all of the Assistant Principals’ claims supporting the
finding of a demotion under Section 1151 are premised upon a purported per diem

                                         11
reduction in salary, including the loss of compensation for summer and outside work,
and a purported per diem reduction in the value of previously accrued and future
fringe benefits in the form of sick and vacation days. However, as outlined above,
such purported per diem decreases will not support a finding of a demotion under
Section 1511 of the School Code, and only a loss in annual salary will support such
a determination. Ahern; see also generally Walsh v. Sto-Rox School District, 532
A.2d 547, 548 (Pa. Cmwlth. 1987) (“A demotion is a reassignment to a position
which has less importance, dignity, authority, prestige or salary. Department of
Education v. Kauffman, [343 A.2d 391 (Pa. Cmwlth. 1975)].”).
             Moreover, the stipulated facts of this case support the Secretary’s
determination that the Assistant Principals were not demoted within the provisions
of Section 1151 under the District’s new compensation plan. In relevant part, the
parties in this case have stipulated:

             9.     All eligible Assistant Principals moved up one step
             on the [old salary schedule] on January 18, 2018.
             Assistant Principals were eligible for this step movement
             unless they received an unsatisfactory rating in the prior
             year, or their date of hire was after July 1, 2017[.]

                                        ***

             11. The salary for all Assistant Principals on the “old”
             salary schedule was frozen as of April 1, 2018.

                                        ***

             14. Per the Board’s March 21, 2018 action, Assistant
             Principals moved from a 208-day work year to a 250-day
             work year, like full Principals. Assistant Principals were
             provided 25 annual vacation days in addition to all District
             holidays.



                                         12
             15. Assistant Principals are no longer eligible to receive
             compensation for summer work or additional work, which
             they had been eligible for prior to moving to a 250-day
             work year.

                                        ***

             20. On December 19, 2018, the Board approved a two
             percent (2%) retroactive salary increase for 2018 for all
             Assistant Principals, regardless of their date of hire or
             salary schedule.

             21. To date, the Board has not authorized step
             movement for Assistant Principals on either salary
             schedule in 2019.
R.R. at 14a, 15a, 16a. In sum, the foregoing facts do not demonstrate a loss in annual
salary sufficient to support the finding of a demotion under Section 1151 of the
School Code, Ahern, and the Assistant Principals’ claim to the contrary is without
merit.
             Finally, the Assistant Principals argue that the Secretary erred in
determining that their salary freeze does not violate Sections 1142 and 1149 of the
School Code, which provide for additional compensation for each year of service by
a professional employee. However, as this Court has explained:

             [The union] argues that [the] provision of the [arbitration]
             award is illegal because the administrators are guaranteed
             pay increments pursuant to Section 1142 of the [School
             Code], making it illegal to eliminate those increments.
             While Section 1142 of the School Code sets out service
             increments, it does so in the context of a state-mandated
             minimum salary commensurate with their years of
             experience in the school district (the highest salary
             anywhere on the scale is $16,350). Once the state
             minimums have been met, the provision has been satisfied
             and nothing in the provision prevents other means to be
             used to determine increases in salary, including an award
             that eliminates step increments and instead provides for a

                                         13
               pay for performance plan under which school
               administrators and principals are to receive pay increases
               based on objective performance criteria. See Wildrick v.
               Board of Directors of Sayre Area School District, [417
               A.2d 617 (Pa. 1980)].
Commonwealth Association of School Administrators, 740 A.2d at 1230 (footnote
omitted).11
               Because the Assistant Principals’ minimum salary exceeds that
provided by Section 1142, the District was free to increase their salary by other
means, such as the increase in step based on performance, the 2% across-the-board
retroactive salary increase, and the addition of 25 vacation days, rather than by a step
increase. Commonwealth Association of School Administrators. Again, in sum, the
Assistant Principals’ claim of error in this regard is likewise without merit.12




       11
        The Pennsylvania Superior Court explained the purpose underlying the enactment of the
School Code’s minimum salary provisions as follows:

                       From the inception of legislation mandating salary increases
               to professional teachers employed within the Commonwealth Public
               School System, the intent has been to raise the income level of these
               employees above the then existing salaries established either by
               action of the local school authorities or by contract with individual
               employees, or those mandated by the legislature.

Raymond v. School District of the City of Scranton, 142 A.2d 749, 751-52 (Pa. Super. 1958).

       12
          The cases upon which the Assistant Principals rely, Mifflinburg Area Education
Association v. Mifflinburg Area School District, 724 A.2d 339 (Pa. 1999), and Chambersburg Area
School District v. Chambersburg Area Education Association, 811 A.2d 78 (Pa. Cmwlth. 2002),
are inapposite. Those cases merely hold that Sections 1142(a) and 1149 of the School Code require
a school district to credit professional employees for past years of service upon rehire. See, e.g.,
Mifflinburg Area Education Association, 724 A.2d at 343; Chambersburg Area School District,
811 A.2d at 83.
                                                14
Accordingly, the Secretary’s order is affirmed.




                         MICHAEL H. WOJCIK, Judge




                           15
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jeremy Askin, Carla Berdnik, Andrea               :
Brown, Victoria Burgess, Amy Carricato,           :
Nick Centofanti, Marco Corona, Darlene            :
Corris, Amy Davies, Chris Dedes,                  :
Elizabeth Delawder, Michael Dobies,               :
Michael Dreger, Brandon George, Lori              :
Goldstein, Scott Gralewski, Deborah               :
Hollis, Molly Humphreys, Maisha Johnson,          :
Matthew May, Cara McKenna, Joseph                 :
Michalski, Tammy Miles Brown, Joan                :
Murphy, Leslie Perkins, Anthony Pipkin,           :
Marlo Robinson, Richard Slebonick,                :
Jeffrey Spadafore, Shawn Stromberg,               :
Julie Swiderski, Heidi Tomasko, Steven            :
Travanti, Stephanie Turnbull, Anthony             :
Varlotta and Carlton Watson,                      :
                                                  :
                                      Petitioners :
                                                  :
                    v.                            : No. 1047 C.D. 2020
                                                  :
School District of Pittsburgh (Department         :
of Education),                                    :
                                                  :
                                      Respondent :


                                  ORDER


            AND NOW, this 19th day of November, 2021, the order of the Secretary
of Education issued September 29, 2020, is AFFIRMED.




                                    __________________________________
                                    MICHAEL H. WOJCIK, Judge
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jeremy Askin, Carla Berdnik, Andrea         :
Brown, Victoria Burgess, Amy Carricato,     :
Nick Centofanti, Marco Corona, Darlene      :
Corris, Amy Davies, Chris Dedes,            :
Elizabeth Delawder, Michael Dobies,         :
Michael Dreger, Brandon George, Lori        :
Goldstein, Scott Gralewski, Deborah         :
Hollis, Molly Humphreys, Maisha Johnson,    :
Matthew May, Cara McKenna, Joseph           :
Michalski, Tammy Miles Brown, Joan          :
Murphy, Leslie Perkins, Anthony Pipkin,     :
Marlo Robinson, Richard Slebonick,          :
Jeffrey Spadafore, Shawn Stromberg,         :
Julie Swiderski, Heidi Tomasko, Steven      :
Travanti, Stephanie Turnbull, Anthony       :
Varlotta and Carlton Watson,                :
                                            :
                         Petitioners        :
                                            :   No. 1047 C.D. 2020
                  v.                        :
                                            :   Argued: October 18, 2021
School District of Pittsburgh (Department   :
of Education),                              :
                          Respondent        :


BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED

DISSENTING OPINION
BY JUDGE McCULLOUGH                               FILED: November 19, 2021
               I must respectfully dissent because I am not convinced that Ahern v.
Chester-Upland School District, 582 A.2d 741 (Pa. Cmwlth. 1990), is dispositive
given the facts of this case.
               In Ahern, the professional employees “argue[d] that because the
number of workdays was increased, they would be paid less per day under the [p]lan
than under prior plans, despite an increase in annual salary,” and “that [their] lower
per diem rate constituted a demotion.” Id. at 743. The Court in Ahern concluded:
“[b]ecause it is undisputed that [the professional employees’] annual salaries
increased following the implementation of the [p]lan, we hold that [the professional
employees] did not suffer a demotion as defined in [S]ection 1151 of the [Public
School] Code [of 1949].[1]” Id. at 744 (emphasis added).
               In other words, the Ahern Court reasoned that because there was no
decrease in the professional employees’ annual salaries, it was inconsequential that
their per diem rate happened to decrease.
               The issue in Ahern is different than the one presented here - there is no
stipulation that the Assistant Principals’ annual salaries increased.        Here, the
Assistant Principals argued that their annual salaries decreased as evidenced by a
per diem rate decrease. As “proof” that there was an annual salary decrease, the
Assistant Principals offered, inter alia, evidence that their per diem rate decreased,
and they were no longer allowed to work summers and holidays.
               Ahern did not hold that a per diem decrease cannot establish a
concomitant annual salary decrease. Rather, it held that because there was no
annual salary decrease, the per diem decrease was of no moment.




      1
          Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §11-1151.
                                           PAM - 2
             In my view, whether the Assistant Principals’ annual salaries decreased
is a factual issue, which requires us to look at all the changes, and determine that
issue, based on these facts, rather than relying on Ahern.
             For these reasons, I dissent.


                                             ________________________________
                                             PATRICIA A. McCULLOUGH, Judge




                                      PAM - 3